Exhibit 99.1 Highlights for the three months ended September 30, 2012 included: · Gross customer additions through marketing of 344,000, up 45% compared to 238,000 in the second quarter of fiscal 2012. The 344,000, this is the highest number of customers ever aggregated by Just Energy in a quarter. · Net additions of 47,000 (122,000 excluding a single, very low margin commercial customer lost) up 4% compared to 45,000 in the second quarter of fiscal 2012. · Consumer customer additions were 166,000, up 98% from fiscal 2012. Commercial additions of 178,000 were up 16% year over year. Just Energy exited the quarter with 4,024,000 customers, up 18% from a year earlier. · National Home Services installed base up 30% year over year to 187,300 with gross margin up 41% to $9.2 million. · Gross margin of $117.2 million, up 14%. · Adjusted EBITDA of $49.4 million, up 3% reflecting earnings before marketing expenditures to add new gross margin. · Future embedded gross margin of $2.1 billion, up 15% year over year. · Payout ratio on Adjusted EBITDA was 90% for the quarter, versus 91% for the three months ended September 30, 2011. For the trailing 12-months, the payout ratio was 61% versus 62% a year earlier. · Payout ratio on the trailing 12-months Base Funds from Operations were 151%, up from 95% a year earlier as cash from operations was used to fund growth expenditures which have rapid payback periods. · Year to date results are in line with the published annual guidance of 10% to 12% growth in gross margin (18% to date) and slightly below 8% to 10% growth in Adjusted EBITDA (7% to date). 1 Message from the Chief Executive Officer Fellow Shareholders, Just Energy has completed the second quarter of its fiscal 2013. The quarter showed the continuation of the fundamental strengths of the Company - growth and profitability. Growth The Just Energy’s published guidance for gross margin and Adjusted EBITDA growth for fiscal 2013 requires substantial growth in the Company’s business. Year to date operating performance shows the growth in line with these targets. Customer additions were 344,000, up 45% from Q2 fiscal 2012 and the highest in Just Energy’s history. Net additions of 47,000 were up 4% year over year and the overall customer base is at 4,024,000, up 18% from a year earlier. Excluding the loss of the single, low margin, 75,000 RCE customer, net additions would have been 122,000, in line with similar levels seen in the past three quarters, Customer additions were solid for the energy business with 166,000 residential additions, up 98% from the 84,000 added in the second quarter of fiscal 2012, and 178,000 commercial additions, up 16% from the 154,000 added in the prior period. For the six months year to date, residential additions are up 101%, commercial additions are up 17% and total additions are up 47%. The quarter includes the first 7,000 customers from the newly opened U.K. commercial office. We are very pleased with our results and have accelerated the investment necessary to allow our entry into the U.K. residential market. While it’s still early, Europe looks very promising. 2 The second key to growth is the preservation of the existing customer base.As can be seen in the table below, 297,000 customers were lost and replaced by new additions during the year. This is a function of the increasing size of the Company’s book. Long Term Energy Customer Aggregation July 1 Failed to September 30, 2012 % increase September % increase Additions Attrition renew (decrease) 30, 2011 (decrease) Natural gas Canada (1)% (7)% United States (14)% (18)% Total gas (7)% (12)% Electricity Canada (3)% (4)% United States 6% 51% United Kingdom - Total electricity 4% 34% Combined 1% 18% Attrition rates were 14% on a trailing 12-month basis, up slightly from 13% with U.S. gas markets increasing and U.S. electricity markets declining. Canadian attrition was unchanged at 10%. Overall attrition remains within the Company’s target range. Renewal rates were impacted by a one-time non-renewal of a very low margin, 75,000 RCE customer in the U.S. gas market (equal to 45% of the total customers that failed to renew in the quarter). This customer had annual margins of less than $2 per RCE (average: residential customers $181 per RCE; commercial customer $70 per RCE). When it was apparent that the customer would require similar low margins going forward, the Company did not actively pursue renewal. There are no similar customers remaining in the Just Energy book. Despite this impact on the customer book, renewal rates for the last 12 months were 70%, up significantly from 67% for the year earlier.Management believes that there is an opportunity for further improvement in renewal rates, however, commercial renewal rates can be volatile on a quarter to quarter basis. National Home Services (“NHS”) also continued its strong growth. The Home Services division saw its water heater, air conditioner and furnace installations grow to 187,300 units, up 30% from a year earlier. Including NHS, Just Energy’s customer base has grown by 19% to 4,211,300 over the past year. Profitability The Company’s customer growth translated into gross margin growth. Margin for the quarter was $117.2 million, up 14% from $102.6 million in the second quarter of fiscal 2012. Adjusted EBITDA was $49.4 million, up 3% from $47.9 million, resulting in a payout ratio of 90% versus 91% in the comparable quarter of fiscal 2012. 3 Three months ended September 30, ($ millions except per share) F2013 Per share F2012 Per share Sales $ Gross margin General and administrative Financing costs Adjusted EBITDA Funds from Operations Profit for the period ) ) Dividends/distributions Payout ratio – Base EBITDA % % Payout ratio – Adjusted EBITDA 90
